DETAILED ACTION
	This is the first office action for US Application 17/127,723 for a Splice for a Cable Tray Barrier Strip.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0078809 to Winn.  Regarding claim 1, Winn discloses a splice (A) that can couple together abutting barrier strips for a cable tray.  The splice comprises a base wall (2) and opposing sidewalls (3) extending outward from opposite .
	Regarding claim 2, a mid-length of the splice passes through the window.  Regarding claim 3, the window is elongate (slots… see lines 8-11 of paragraph 26, and figures 1 and 2) having a length extending along a length of the splice.  Regarding claim 10, there is a grip (5) on the opposing sidewalls and configured to enhance gripping of the splice.  Regarding claim 11, the grip includes protrusions projecting from the sidewall (5, 7 project from sidewall 3).
	Regarding claim 16, Winn discloses a splice (A) that can couple together abutting barrier strips for a cable tray.  The splice comprises a base wall (2) and opposing sidewalls (3) extending outward from opposite sides of the base wall, wherein the opposing side walls and the base wall together define an open interior of the splice configured to receive the abutting barrier strips therein (see paragraph 25).  There is a grip (5) on the opposing sidewalls and configured to enhance gripping of the splice.  Regarding claim 17, the grip includes protrusions projecting from the sidewall (5, 7 project from sidewall 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of US 6,173,848 to Bravo.  Regarding claims 4 and 8, Winn does not disclose an indicia marking adjacent the window configured to align a juncture of the abutting barrier strips with the indicia marking within the window.  However, Bravo provides a teaching of providing indicia markings (30, 32) on a bracket to assist in aligning the bracket on a mounting structure (see column 3, line 44 through column 4, line 5).  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, to have utilized indicia markings on the splice of Winn to assist in aligning the bracket of the barrier strip mounting structures as taught by Bravo.  
Regarding claim 5-7 and 9, Winn in view of Bravo does not specifically disclose the indicia markings as located at the mid-length of the splice or on either side of the window.  However, the specific location of the marking is a design choice that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, dependent upon what the splice is being aligned with.  Regarding claim 6 specifically, the indicia marking shown is a line (see fig. 3).
Claims 12, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of official notice provided by the Examiner.  Regarding claims 12, 13, and 18, Winn does not disclose the protrusions (5) of the splice as having a plurality of ribs extending along the length of the splice.  However, the Examiner is providing official notice that it is well known in the art to reinforce sidewalls with ribs extending along the length of the sidewall.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided a plurality of ribs along the length of the splice to reinforce the sidewalls.
Claims 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn.  Regarding claim 14 and 15, Winn does not disclose at least one of the sidewalls as having a chamfered corner to enhance entry of the barrier strips into an open interior.  However, the specific shape of the sidewalls is a design preference and it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have modified the shape of the sidewalls to complement a shape of the object mated to the sidewalls.  One of ordinary skill in the art would know to modify the shape of the sidewalls with chamfered ends to facilitate engagement with a cable tray structure having a similar shape.
Regarding claims 19 and 20, Winn discloses a splice (A) that can couple together abutting barrier strips for a cable tray.  The splice comprises a base wall (2) and opposing sidewalls (3) extending outward from opposite sides of the base wall, wherein the opposing side walls and the base wall together define an open interior of the splice configured to receive the abutting barrier strips therein (see paragraph 25).
.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8523119 to Greer
US 6061884 to Ohms
US 5638477 to Patterson	US 9869331 to Muntasser
US 11121531 to Cretella
US 9293899 to Rouleau
US 10935060 to Shelton
The above prior art discloses various cable supporting structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632